DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the phrase “comfort to a user” renders the claims indefinite. The limitation is subjective rather than definitive as it depends on the user and what the user considers comfort. Plus, it is not clear what is considered a “user.” 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 9,434,126 to Williams or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 9,434,126 to Williams in view of USPAP 2004/0243026 to Toepfer.
Claims 1, 5, 9 and 11, Williams discloses an odor and volatile organic chemical control assembly comprising;  a) an air permeable top panel, b) an air permeable odor and volatile organic chemical adsorption layer, d) a cushioning (foam) bottom layer, e) a bottom panel, f) side panels, and wherein the panels and layers are selected and assembled in such a way as to inherently provide support, comfort to a user and promote a bellows action causing air to move across the odor an volatile organic chemical absorbing layer as well as to not impede conductive, or passive airflow (see entire document including column 1, lines 15-30, column 2, lines 34-59, column 5, line 46 through column 7, line 36, and column 8, line 57 through column 9, line 26). Williams discloses that the assembly is encased in an air permeable envelope (column 5, lines 46-67). The envelope inherently allows air flow and blocks (some) air flow. Further, Toepfer discloses that it is known in the art to control the direction of air flowing out of an assembly with permeable and/or non-permeable panels (see entire document including [0001], [0009], and [0013]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the assembly of Williams as claimed, based on the desired exiting air flow direction(s). 
Claims 2, 10 and 12, the odor and volatile organic chemical adsorbing layer comprises charcoal or zeolite (column 6, lines 1-24). 
Claims 3, 10 and 11, the layers are reversibly removable and replaceable in the assembly (column 5, line 46 through column 7, line 36). 
Claims 4 and 11, the assembly is configured as a seat, mat, cushion or animal bed (column 14, lines 4-9). 
Claim 6, the assembly comprises multiple odor adsorption layers (column 6, line 1 through column 7, line 36). 
Claim 7, the assembly the odor and volatile organic chemical adsorption layer is charcoal or zeolite infused foam (column 7, lines 7-36). 
Claim 8, the assembly is encased in an air permeable envelope (column 5, lines 46-67). 
Claim 11, Williams discloses a kit comprising;  a) an structure containing an odor and volatile organic chemical adsorbing material and b) a structure capable of accepting the structure of a) (column 5, line 46 through column 7, line 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789